                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

KIFFANY L. MCCASKILL,                   *
                                        *
      Plaintiff,                        *
                                        *
vs.                                     *     CIVIL ACTION NO. 18-00474-B
                                        *
ANDREW M. SAUL,                         *
Commissioner of Social                  *
Security,                               *
                                        *
      Defendant.                        *

                                      ORDER

      Plaintiff    Kiffany    L.     McCaskill    (hereinafter    “Plaintiff”)

seeks judicial review of a final decision of the Commissioner of

Social Security denying her claim for a period of disability,

disability insurance benefits, and supplemental security income

under Titles II and XVI of the Social Security Act, 42 U.S.C. §§

401, et seq., and 1381, et seq.          On October 28, 2019, the parties

consented to have the undersigned Magistrate Judge conduct any and

all proceedings in this case.           (Doc. 16).      Thus, the action was

referred to the undersigned to conduct all proceedings and order

the entry of judgment in accordance with 28 U.S.C. § 636(c) and

Federal Rule of Civil Procedure 73.            (Docs. 17, 18).    Upon careful

consideration of the administrative record and the memoranda of

the   parties,    it   is   hereby    ORDERED    that   the   decision   of   the

Commissioner be AFFIRMED.
I.     Procedural History1

       Plaintiff protectively filed her applications for benefits on

June 18, 2015, alleging disability beginning November 20, 2012,

based on rheumatoid arthritis, fibromyalgia, lupus, anxiety, a

nerve problem, and a sleep problem.       (Doc. 12 at 234, 236, 243,

265). Plaintiff’s alleged onset date was later amended to February

6, 2014.    (Id. at 16, 46, 183-85).     Plaintiff’s applications for

benefits were initially denied and, upon timely request, she was

granted an administrative hearing before Administrative Law Judge

Robert Waller (hereinafter “ALJ”) on March 15, 2017.       (Id. at 74,

122, 127, 134, 148).         Plaintiff attended the hearing with her

counsel and provided testimony related to her claims.      (Id. at 76-

84).    A supplemental hearing was held before the ALJ on October

25, 2017.     (Id. at 42).       Plaintiff attended the supplemental

hearing with her counsel and provided testimony related to her

claims.    (Id. at 51-68).    A medical expert and a vocational expert

(hereinafter “VE”) also testified at the supplemental hearing.

(Id. at 44-50, 68-72).        On January 10, 2018, the ALJ issued an

unfavorable decision finding that Plaintiff is not disabled.      (Id.

at 16-33).     The Appeals Council denied Plaintiff’s request for

review on September 14, 2018.       (Id. at 7).   Therefore, the ALJ’s




1 The Court’s citations to the transcript in this order refer to
the pagination assigned in CM/ECF.


                                    2
decision dated January 10, 2018, became the final decision of the

Commissioner.     (Id.).

      Having   exhausted   her   administrative   remedies,   Plaintiff

timely filed the present civil action.       (Doc. 1).   Oral argument

was conducted on October 31, 2019 (Doc. 19), and the parties agree

that this case is now ripe for judicial review and is properly

before this Court pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

II.   Issue on Appeal

           1. Whether the ALJ reversibly erred in according
              little weight to the opinions of the
              consultative   rheumatology    examiner   and
              according great weight to the opinions of the
              non-examining medical expert?

III. Factual Background

      Plaintiff was born on February 21, 1984 and was thirty-three

years of age at the time of her supplemental hearing on October

25, 2017.    (Doc. 12 at 51).    At that hearing, Plaintiff testified

that she was 6’1 and weighed 175 pounds.      (Id. at 52).    Plaintiff

reported that she lived in a house with her thirteen-year-old son

and four-year-old daughter.      (Id.).

      Plaintiff graduated high school and was always in regular

classes.    (Id. at 53, 266, 1009).     Plaintiff last worked cleaning

commercial buildings in 2012. (Id. at 53-54). She has also worked

as a fast food cashier, a fast food cook, a hospital housekeeper,

and a warehouse worker.     (Id. at 54-56, 69).

      Plaintiff testified that she can no longer work because of


                                    3
lupus, which “bothers [her] head pain” and her joints, back pain,

leg pain, knee pain, ankle pain, weakness in her hands, migraine

headaches, and high blood pressure, which causes dizzy spells.

(Id. at 56-62).     Plaintiff testified that her pain medications

provide some relief, bringing her pain down to a five or six on a

scale of ten.    (Id. at 58-59).   Plaintiff further testified that

she is currently prescribed Guanfacine, Cyclosporine, magnesium

gluconate, vitamin D, Hydroxychloroquine, Lyrica, and Hydrocodone,

and that, while the medications helped, one of them caused her to

have bad headaches.    (Id. at 61).    She also reported that she had

recently started traveling to Birmingham every other week for

Benlysta infusions to treat her lupus, but the infusions were not

yet having any effect.     (Id. at 60-61, 66-67).

IV.   Standard of Review

      In reviewing claims brought under the Act, this Court’s role

is a limited one.     The Court’s review is limited to determining

(1) whether the decision of the Commissioner is supported by

substantial evidence and (2) whether the correct legal standards

were applied.2   Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990).    A court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner.



2 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).

                                   4
Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).                     The

Commissioner’s findings of fact must be affirmed if they are based

upon substantial evidence.     Brown v. Sullivan, 921 F.2d 1233, 1235

(11th Cir. 1991).     “Substantial evidence is more than a scintilla,

but less than a preponderance” and consists of “such relevant

evidence as a reasonable person would accept as adequate to support

a conclusion.”   Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983).   In determining whether substantial evidence exists,

a reviewing court must consider the record as a whole, taking into

account    evidence    both   favorable       and      unfavorable    to   the

Commissioner’s decision. Chester v. Bowen, 792 F.2d 129, 131 (11th

Cir. 1986) (per curiam); Short v. Apfel, 1999 U.S. Dist. LEXIS

10163, at *4 (S.D. Ala. June 14, 1999).

V.   Statutory and Regulatory Framework

     An individual who applies for Social Security disability

benefits must prove his or her disability.          20 C.F.R. §§ 404.1512,

416.912.   Disability is defined as the “inability to engage in any

substantial   gainful     activity       by   reason     of   any    medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]”               42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a).

The Social Security regulations provide a five-step sequential

evaluation process for determining whether a claimant has proven


                                     5
his or her disability.    See 20 C.F.R. §§ 404.1520, 416.920.

     The claimant must first prove that he or she is not engaged

in substantial gainful activity. Carpenter v. Comm’r of Soc. Sec.,

614 F. App’x 482, 486 (11th Cir. 2015) (per curiam).3     The second

step requires the claimant to prove that he or she has a severe

impairment or combination of impairments.     Id.   If, at the third

step, the claimant proves that the impairment or combination of

impairments meets or equals a listed impairment, then the claimant

is automatically found disabled regardless of age, education, or

work experience.   Id.   If the claimant cannot prevail at the third

step, the ALJ must determine the claimant’s residual functional

capacity (“RFC”) before proceeding to step four. Id. A claimant’s

RFC is an assessment, based on all relevant medical and other

evidence, of a claimant’s remaining ability to work despite his or

her impairments.    Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997).   Once a claimant’s RFC is determined, the evaluation

proceeds to the fourth step, where the claimant must prove an

inability to perform his or her past relevant work.       Carpenter,

614 F. App’x at 486.


3 Federal Appendix cases are unpublished Eleventh Circuit opinions
and are not considered binding precedent, but they may be cited as
persuasive authority. 11th Cir. R. 36-2; Henry v. Comm’r of Soc.
Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive
authority.”).




                                  6
       If a claimant meets his or her burden at the fourth step, it

then becomes the Commissioner’s burden to prove at the fifth step

that the claimant is capable of engaging in another kind of

substantial gainful employment which exists in significant numbers

in the national economy, given the claimant’s RFC, age, education,

and work history.     Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir.

1985) (per curiam). If the Commissioner can demonstrate that there

are such jobs the claimant can perform, the burden then shifts

back to the claimant to prove his or her inability to perform those

jobs in order to be found disabled.              Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987) (citing Francis v. Heckler, 749 F.2d 1562,

1564 (11th Cir. 1985)).

VI.    The ALJ’s Findings

       In the case sub judice, the ALJ found that Plaintiff has the

severe impairments of rheumatoid arthritis, lupus, irritable bowel

syndrome, hypertension, abdominal pain, anxiety, depression, and

migraines.     (Doc. 12 at 18).         The ALJ also found that Plaintiff

has the non-severe impairment of gastroesophageal reflux disease,

and that, pursuant to Social Security Ruling 12-2p, Plaintiff’s

alleged fibromyalgia is not a medically determinable impairment.

(Id. at 19).      The ALJ found that Plaintiff’s impairments, when

considered     individually    and   in      combination,       do   not   meet   or

medically equal the severity of any of the listed impairments in

20    C.F.R.   Part   404,    Subpart       P,   Appendix   1    (20   C.F.R.     §§


                                        7
404.1520(d),       404.1525,    404.1526,        416.920(d),    416.925,      and

416.926).     (Id.).

       The ALJ further found that Plaintiff has the RFC to perform

a     range   of   sedentary    work      with    the   following    additional

limitations: she can lift/carry twenty pounds occasionally and ten

pounds frequently; she can sit for six hours; she can stand and

walk for three hours; she can frequently use hand controls with

both upper extremities; she can frequently reach, handle, finger,

and feel with both upper extremities; she can occasionally climb

ramps, stairs, ladders, ropes, and scaffolds; she can frequently

balance; she can occasionally stoop, kneel, crouch, and crawl; she

can    frequently    be    exposed   to    unprotected   heights     and   moving

mechanical parts; she can frequently operate a commercial motor

vehicle; she can frequently be exposed to humidity and wetness;

she can occasionally be exposed to dust, odors, fumes, pulmonary

irritants, extreme cold, and extreme heat; she can be exposed to

frequent vibration; her ability to understand, remember, and carry

out instructions is limited to performing simple and routine tasks;

her ability to use judgment is limited to simple work-related

decisions;     she   can    interact      with   supervisors   and   co-workers

frequently and the public occasionally; and she can deal with

occasional changes in the work setting.             (Id. at 21-22).

       Based upon the testimony of the VE, the ALJ concluded that

Plaintiff is unable to perform her past relevant work as a cashier,


                                          8
industrial    cleaner,   hospital    housekeeper,    fast     food   cook,   or

warehouse worker; however, Plaintiff can perform other jobs that

exist in significant numbers in the national economy, such as dial

marker, order clerk, and charge account clerk.              (Id. at 32-33).

Thus, the ALJ found that Plaintiff is not disabled.             (Id. at 33).

VII. Discussion

            A. Substantial evidence supports the ALJ’s
               assessment of the medical opinion evidence.

     Plaintiff’s sole claim on appeal is that the ALJ erred in

according great weight to the opinions of Allan D. Duby, M.D., the

non-examining medical expert who testified at the supplemental

administrative hearing, while giving little weight to the opinions

of the examining rheumatologist, Richard Rex Harris, M.D.                (Doc.

13 at 2-4).     The Commissioner counters that the ALJ had good cause

to afford little weight to Dr. Harris’s opinions and adequately

articulated good reason for weight assigned to the medical opinion

evidence.     (Doc. 14 at 3).

     As part of the disability determination process, the ALJ is

tasked   with   weighing   the   opinions   and    findings    of    treating,

examining, and non-examining physicians.           In reaching a decision,

the ALJ must specify the weight given to different medical opinions

and the reasons for doing so.       See Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1179 (11th Cir. 2011).             The failure to do so is

reversible error.     See Williams v. Astrue, 2009 U.S. Dist. LEXIS



                                      9
12010, at *4, 2009 WL 413541, at *1 (M.D. Fla. Feb. 18, 2009).

       The ALJ must give “substantial weight” to the opinion of a

claimant’s treating physician, unless “good cause” exists for not

doing so.   Costigan v. Comm’r, Soc. Sec. Admin., 603 F. App’x 783,

788 (11th Cir. 2015) (per curiam) (citing Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam)).

“The opinion of a one-time examining physician” is not entitled to

the same deference as that of a treating physician.               Petty v.

Astrue, 2010 U.S. Dist. LEXIS 24516, at *50, 2010 WL 989605, at

*14 (N.D. Fla. Feb. 18, 2010) (citing Crawford, 363 F.3d at 1160).

Also, an “ALJ is required to consider the opinions of non-examining

state agency medical and psychological consultants because they

‘are highly qualified physicians and psychologists who are also

experts in Social Security disability evaluation.’”               Milner v.

Barnhart, 275 F. App’x 947, 948 (11th Cir. 2008) (per curiam)

(citing 20 C.F.R. § 404.1527(f)(2)(i)).

       “Generally, the opinions of examining physicians are given

more   weight   than   those   of   non-examining   physicians,    treating

physicians are given more weight than those of physicians who

examine but do not treat, and the opinions of specialists are given

more weight on issues within the area of expertise than those of

non-specialists.”      McNamee v. Soc. Sec. Admin., 164 F. App’x 919,

923 (11th Cir. 2006).     “However, opinions of non-examining sources

may override opinions from examining or treating sources, provided


                                     10
that   the   non-examining   source’s    opinion    is   supported    by   the

evidence of record.”     Willis v. Comm’r of Soc. Sec., 2010 U.S.

Dist. LEXIS 84550, at *23, 2010 WL 3245449, at *7 (M.D. Fla. Aug.

17, 2010) (citations omitted); see Forsyth v. Comm’r of Soc. Sec.,

503 F. App’x 892, 893 (11th Cir. 2013) (per curiam) (finding that

the ALJ did not err in affording greater weight to the opinion of

a   non-examining   neurologist   than   to   the   plaintiff’s      treating

physicians because there was substantial evidence to support the

ALJ’s assessment); Jarrett v. Comm’r of Soc. Sec., 422 F. App’x

869, 872-74 (11th Cir. 2011) (per curiam) (holding that the ALJ

did not err in crediting the opinions of non-examining physicians

where their opinions were supported by the record and good cause

existed for giving little weight to the treating physician’s

opinion); Flowers v. Comm’r of Soc. Sec., 441 F. App’x 735, 743

(11th Cir. 2011) (per curiam) (“[B]ecause the ALJ articulated good

cause for discounting the opinions of Flowers’s treating and

examining doctors and because the consulting doctor’s opinion was

consistent with the medical record, including the treating and

examining doctors’s own clinical findings, the ALJ did not err in

giving more weight to the consulting doctor’s opinion.”); 20 C.F.R.

§§ 404.1527(c)(4), 416.927(c)(4) (“Generally, the more consistent

a medical opinion is with the record as a whole, the more weight

we will give to that medical opinion.”).

       Whether considering the opinions of treating, examining, or


                                   11
non-examining physicians, good cause to discredit the testimony of

any medical source exists when it is contrary to or unsupported by

the evidence of record.      Phillips v. Barnhart, 357 F.3d 1232, 1240

(11th Cir. 2004).     “Good cause may also exist where a doctor’s

opinions are merely conclusory, inconsistent with the doctor’s

medical records, or unsupported by objective medical evidence.”

Hogan v. Astrue, 2012 U.S. Dist. LEXIS 108512, at *8, 2012 WL

3155570, at *3 (M.D. Ala. Aug. 3, 2012).              The ALJ is “free to

reject the opinion of any physician when the evidence supports a

contrary conclusion.”       Sryock, 764 F.2d at 835 (citation omitted);

see also Adamo v. Comm’r of Soc. Sec., 365 F. App’x 209, 212 (11th

Cir. 2010) (per curiam) (“The ALJ may reject any medical opinion

if the evidence supports a contrary finding.”).

     The record reflects that Dr. Harris performed a consultative

rheumatology examination of Plaintiff on April 17, 2017, at the

request of the State agency.         (Doc. 12 at 998-99).        Dr. Harris

noted that Plaintiff complained of polyarticular pain in the hands,

shoulders, knees, and feet, and of various skin lesions caused by

her lupus.    (Id. at 998).        On examination, Plaintiff exhibited

full range of motion of the neck, shoulders, elbows, wrists,

fingers,   hips,   knees,    and   ankles,   and   minimal   tenderness   to

palpation of the joints of the hands.              (Id.).    No evidence of

redness, heat, or joint swelling was noted.            (Id.).    Dr. Harris

observed that Plaintiff’s grip strength and pinch strength were


                                     12
3/5 bilaterally, upper and lower extremity reflexes were 1+ and

equal, and sensation was normal in the upper and lower extremities.

(Id. at 998-99).      Plaintiff had diffuse tenderness to palpation in

the lumbar spine area, and her lumbar flexion was eighty degrees,

extension    was    twenty   degrees,    and    lateral     motion   was   twenty

degrees. (Id. at 998). Plaintiff’s gait was normal, and she could

toe-and-heel walk, squat, and arise.              (Id.).      Dr. Harris noted

“[i]ntact”     for       Plaintiff’s     neurological        examination,      and

examinations of her head, eyes, ears, nose, throat, neck, chest,

heart, and abdomen were likewise unremarkable.               (Id. at 999).     Dr.

Harris did note skin lesions in Plaintiff’s right trochanteric

bursa area.        (Id. at 998).        He concluded that Plaintiff “has

systemic lupus with hypertension with a history of depression and

anxiety and cervical dysplasia.”             (Id. at 999).

       Dr. Harris then completed a Medical Source Statement of

Ability to Do Work-Related Activities (Physical).                  (Id. at 1000-

05).   In the statement, Dr. Harris opined that Plaintiff can lift

and carry up to ten pounds occasionally but can never lift more

than ten pounds, due to “polyarticular pain.”               (Id. at 1000).      He

also opined that Plaintiff can sit for fifteen minutes at one time

without interruption, stand for fifteen minutes at one time without

interruption,      and   walk   for    ten   minutes   at    one   time    without

interruption.      (Id. at 1001).      He further opined that Plaintiff is

able to sit for a total of two hours, stand for a total of one


                                        13
hour, and walk for a total of one hour in an eight-hour workday,

and that Plaintiff must “stay home” for the remainder of the eight

hours.      (Id.).        Dr.   Harris    also    opined   that   Plaintiff   can

occasionally reach, handle, finger, feel, and push/pull with both

upper extremities due to “polyarticular pain,” and can operate

foot controls occasionally with both lower extremities due to “back

pain.”   (Id. at 1002).           As to postural activities, Dr. Harris

opined that “polyarticular pain” limits Plaintiff to occasional

climbing of ramps and stairs, and to no balancing, stooping,

kneeling, crouching, crawling, or climbing ladders or scaffolds.

(Id. at 1003).        With respect to environmental limitations, Dr.

Harris opined that Plaintiff can have no exposure to unprotected

heights or moving mechanical parts, and that she cannot operate a

motor vehicle.       (Id. at 1004).        He also limited her to occasional

exposure to humidity and wetness, extreme cold or heat, vibrations,

and    dust,   odors,      fumes,    and       pulmonary   irritants,   due     to

“polyarticular pain.”           (Id. at 1004).     Finally, Dr. Harris stated

that   Plaintiff     is    unable    to   travel    without   a   companion    for

assistance, walk a block at a reasonable pace on rough or uneven

surfaces, use standard public transportation, prepare a simple

meal and feed herself, sort, handle, or use paper/files, or perform

activities like shopping, because of “polyarticular pain.”                    (Id.

at 1005).

       Dr. Duby reviewed the medical evidence in Plaintiff’s file


                                          14
and testified at Plaintiff’s supplemental hearing on October 25,

2017.    (Id. at 44-50).       At the hearing, Dr. Duby opined that

Plaintiff has the impairments of systemic lupus erythematosus,

headaches and migraines, fibromyalgia, irritable bowel syndrome,

gastroesophageal      reflux   disease,    and   inappropriate   use   of

medication, and that Plaintiff’s impairments do not meet or equal

any applicable listings but do cause some functional limitations.

(Id. at 46).    Dr. Duby opined that Plaintiff can lift and carry up

to ten pounds frequently, lift and carry eleven to twenty pounds

occasionally, and lift twenty-one to fifty pounds occasionally.

(Id. at 47).    He also opined that Plaintiff can sit for two hours

at a time and for a total of six hours in a day, stand for one

hour at a time and for a total of three hours in a day, and walk

for one hour at a time and for a total of three hours in a day.

(Id.).

     Dr. Duby further opined that Plaintiff can frequently use

hand controls, reach, handle, finger, and push and pull with both

hands.     (Id.).    He also opined that Plaintiff can occasionally

climb ramps, stairs, ladders, ropes, and scaffolds, can balance

frequently, and can stoop, kneel, crouch, and crawl occasionally.

(Id. at 48).    With regard to environmental limitations, Dr. Duby

opined that Plaintiff can have frequent exposure to unprotected

heights,    moving   mechanical   parts,   and   vibrations,   occasional

exposure to dust, fumes, pulmonary irritants, extreme heat, and


                                    15
extreme cold, and can frequently operate a motor vehicle.                          (Id.).

Dr. Duby based his functional limitations on Plaintiff’s fatigue,

arthritis, and headaches, and he stated that he believed “the

combination        of    those    doesn’t    permit         her   to   have     unlimited

functioning.”           (Id.).

         The ALJ afforded Dr. Harris’s opinions little weight because

they were “not consistent with his own exam findings, the record

as   a    whole,    or    other   opinions       in   the    file.”      (Id. at     31).

Conversely, the ALJ afforded Dr. Duby’s opinions great weight

because they were “consistent with the medical evidence of record.”

(Id.).      The ALJ also stated that Dr. Duby was well-qualified to

evaluate Plaintiff’s impairments and to form conclusions about her

physical symptoms, conditions, and resulting limitations because

he “has program knowledge regarding the evaluation of the medical

issues in disability claims under the Social Security Act and he

is familiar with the entire file in this case.”                        (Id.).

         After reviewing the record at length, the Court agrees that

many of the limitations listed by Dr. Harris are excessive and

inconsistent with the record evidence.                  First, as the ALJ noted,

Dr. Harris’s opinions are inconsistent with his own examination

findings, including full range of motion of the neck, shoulders,

elbows, wrists, fingers, hips, knees, and ankles, only a slight

decrease in lumbar range of motion, minimal tenderness to palpation

of the hand joints, no redness, heat, or joint swelling, normal


                                            16
gait, normal sensation, 1+ and equal reflexes in all extremities,

and the ability to toe-and-heel walk and to squat and arise.        (See

id. at 31, 998-99).    In addition, his opinions lack any detailed

explanation   and   merely   attribute    the   extreme   limitations   to

“polyarticular pain” or “back pain” with no further explanation or

objective medical evidence.     (See id. at 1000-05).

     Further, a number of Dr. Harris’s opinions are contradicted

by Plaintiff’s own statements.           For example, he     opined that

Plaintiff is unable to prepare a simple meal and feed herself;

however, Plaintiff, who lives with her two young children, reported

that she can prepare simple meals, in addition to doing household

chores such as sweeping, mopping, vacuuming, making a bed, cleaning

a bathroom, washing dishes, and ironing. (Id. at 63-64, 282, 1005,

1009).   Additionally, Dr. Harris opined that Plaintiff can only

sit for fifteen minutes at a time, while Plaintiff testified that

she travels to Birmingham every other week and can sit “[m]aybe

like an hour” before she gets stiff and has to “switch up.”         (Id.

at 60, 1001).   Dr. Harris opined that Plaintiff can never lift or

carry more than ten pounds, whereas Plaintiff reported that she

could lift twenty pounds but “it’d be hard.”         (Id. at 59, 1000).

Dr. Harris also opined that Plaintiff cannot travel without a

companion for assistance; however, Plaintiff testified that she

goes out to eat with her children, and that on a typical day, she

“gets the kids off to school and then come[s] home[.]”           (Id. at


                                  17
65, 1005).     His statement that Plaintiff is unable to shop is

belied by Plaintiff’s own reports that she shops in stores for

food and goes to Wal-Mart without difficulty.           (See id. at 283,

1005, 1009).

       Dr. Harris’s opinions are also inconsistent with the other

medical evidence of record.        For example, Dr. Harris opined that

Plaintiff can only operate foot controls occasionally due to back

pain.    (Id. at 1002).   However, the treatment records reflect only

intermittent    complaints    of    back   pain   and    largely   normal

examination and radiology findings relating to Plaintiff’s back.

For instance, during Plaintiff’s admission to Mobile Infirmary for

severe headaches in February 2014, it was noted that Plaintiff

“gets Lortab for chronic back pain.”        (Id. at 369).     However, a

review of her systems was negative for back pain, myalgias, and

arthralgias, and a physical examination on admission was normal,

except for a notation of dizziness with standing.           (Id. at 376-

77).    A neurologic examination by Charles S. Markle, M.D. produced

some positive findings, including positive clonus, slight swaying

with testing of Romberg, a tendency not to bear weight on the right

leg, and a level change around T4-T5, although Dr. Markle also

noted full and equal strength in all extremities and no ataxic

movement on the heel-to-shin test.         (Id. at 383).      Dr. Markle

ordered MRIs of Plaintiff’s cervical and thoracic spine, both of

which were unremarkable.     (Id. at 384, 388-89).


                                    18
      During visits to internist Otis Harrison, M.D. in late 2013

and early 2014, Plaintiff reported back pain, and Dr. Harrison

noted lower back pain with range of motion on examination.                 (Id.

at   418-19,    421-22,   424,   428-429,     431).   However,     Plaintiff

demonstrated     normal    gait,     normal     station   and     stability,

symmetrical and equal reflexes, and normal sensory examinations

during those visits.      (Id. at 419, 421, 424, 431).          Also, during

Plaintiff’s initial visit to rheumatologist James Lawrence, M.D.

on August 1, 2014, and at some subsequent visits, the review of

systems was positive for back pain, but all physical examinations

of Plaintiff’s spine by Dr. Lawrence were normal.               (Id. at 550-

51, 656, 661, 667-68, 673).

      During two dates of treatment with neurologist Ozgur Oztas,

M.D. in September 2015, Plaintiff’s complaints also included back

pain.   (Id. at 777, 786).       On both occasions, Dr. Oztas performed

detailed neurologic exams, which revealed normal gait, normal

posture,   no   paraspinal   muscle    spasm,    normal   strength   in    all

extremities, normal sensation in all extremities, normal reflexes

in all extremities, the absence of clonus, and the absence of

inconsistent behavioral responses.          (Id. at 778-79, 787-88).

      On March 31, 2016, Plaintiff presented to Mobile Infirmary

with back pain.     (Id. at 866).      Plaintiff reported that the pain

occurred intermittently and was “a new problem.”                  (Id.).      A

physical examination showed no musculoskeletal tenderness and was


                                      19
unremarkable, except for findings of facial swelling and hives on

Plaintiff’s arms.        (Id. at 867).         Plaintiff was assessed with

allergic    urticaria      and   systemic     lupus   erythematosus        related

syndrome.    (Id. at 869).

       Although     Plaintiff’s    voluminous      medical       records   contain

intermittent reports of back pain and some positive examination

findings pertaining to her back and legs, the objective evidence

pertaining     to   Plaintiff’s     back      complaints    is    overwhelmingly

normal.    As noted, MRIs of Plaintiff’s cervical and thoracic spine

were   unremarkable.        (Id.    at    388-89).      Musculoskeletal           and

neurologic examinations typically revealed normal range of motion,

normal gait and station, normal movement, normal coordination, no

clubbing, cyanosis, or edema, normal lower extremity strength,

equal and symmetrical reflexes, normal motor activity, intact

nerves, and intact sensation.            (See id. at 370, 377, 393, 399,

414, 447, 478, 487, 491, 551, 573, 586, 602, 608, 610, 625, 630-

31, 656, 661-62, 667-68, 673-74, 678, 692, 712, 714, 737, 744,

756, 761, 764, 778-79, 792-93, 795, 813, 819-20, 846, 855, 867,

873, 880, 891, 897, 904-05, 912, 934, 974, 983, 989, 993, 1010,

1024, 1052).      Accordingly, Dr. Harris’s limitation of Plaintiff to

occasional     operation    of    foot    controls    due    to    back    pain    is

inconsistent with the bulk of the medical evidence.

       The objective medical evidence also fails to support Dr.

Harris’s severe restrictions allegedly caused by “polyarticular


                                         20
pain.”      There    is   no   question     that    Plaintiff    has   frequently

complained of joint pain and muscle pain in various parts of the

body, as well as generalized pain, and has reported associated

dizziness, fatigue, and weakness.              Plaintiff has also alleged

difficulty using her hands due to pain and weakness.                   (See id. at

59, 296-98).      On August 18, 2014, Dr. Lawrence noted that all of

Plaintiff’s lab tests indicating lupus were clearly positive and

diagnosed her with definite systemic lupus, and positive lab

results were noted in July 2017 as well.                    (Id. at 681, 1052).

     Further, physical examinations of Plaintiff did, on occasion,

produce findings of slightly decreased grip, positive clonus,

slight swaying on Romberg testing, right leg weakness, edema,

muscle weakness, unequal sensation, tenderness, lower back pain

with range of motion, pain and swelling in both hands, bilateral

wrist pain, bilateral knee pain, mild synovitis of the knees,

urticarial type rash, lesions, facial swelling, and hives.                   (Id.

at 383, 410, 419, 424, 431, 465, 499, 505, 551-52, 561, 683, 689,

729, 767, 804-05, 815, 867, 880, 884, 906, 926, 965, 998).                    More

frequently, however, Plaintiff’s physical examinations produced

normal findings, such as normal range of motion, no clubbing, no

cyanosis,    no     edema,     no   tenderness,      normal     strength,    equal

strength,    negative     Romberg’s    sign,       intact   cranial    nerves,   no

sensory deficit, normal reflexes, equal reflexes, symmetrical

reflexes, normal gait, normal station, normal stability, good


                                       21
movement, normal coordination, no knee joint swelling, normal

spine, normal back curvature, normal knees, normal feet/ankles,

normal shoulders, normal elbows, normal hands, normal hips, normal

ribs, normal pelvis, normal monofilament exam, no calf tenderness,

negative Hoffman’s sign, no fistula, normal pulses, normal fine

motor skills, normal Babinski sign, no paraspinal muscle spasm, no

clonus, normal joints, full and painless range of motion of all

joints of the extremities, no warmth to joints, ability to toe-

and-heel walk, ability to squat and arise, no evidence of redness

or heat in the joints, and good ambulation.            (Id. at 370, 377,

383, 393, 399, 410, 414, 419, 424, 431, 447, 465, 487, 491, 499,

505, 531, 551, 573, 586, 608, 610, 625, 656, 661-62, 667-68, 673-

74, 678, 689, 692, 712, 714, 729, 737, 744, 751, 756, 761, 764,

778-79, 787-88, 792-93, 795, 813, 820, 846, 855, 867, 873, 880,

884, 891, 897, 904-05, 912, 926, 934, 964-65, 974, 983, 989, 993,

998-99, 1010, 1024, 1052).

     Although   the   record    reflects   that    Plaintiff   visited    the

emergency   room   frequently    with    various   complaints,   including

headaches, nausea, abdominal pain, chest pain, generalized pain

and weakness, dizziness, back pain, shoulder pain, and hip pain,

and often reported severe levels of pain to her medical providers,

Plaintiff’s medical records contain a number of assessments of

drug-seeking    behavior   and     opioid     dependency,      along     with

suggestions that some of Plaintiff’s symptoms were the result of


                                    22
narcotics withdrawal.      (See id. at 394, 484-85, 487-88, 490, 537,

766, 776, 836, 840, 875, 886, 930, 990).

      For example, on July 9, 2014, Plaintiff’s doctor at Mobile

Infirmary Medical Center noted that Plaintiff had “been focused on

receiving pain medication throughout her stay this evening, this

raises the issue of drug seeking behavior.”         (Id. at 490).     Three

days later, Plaintiff walked out of that facility against medical

advice   when   her   treating   gastroenterologist    did   not    want   to

increase her pain medication, stating that she was going to another

hospital because the doctor would not give her Dilaudid.            (Id. at

484-85).      That same evening, Plaintiff presented to USA Medical

Center and requested intravenous narcotics.           (Id. at 530, 537).

In August 2015, Plaintiff presented to Mobile Infirmary Medical

Center complaining of an excruciating frontal headache.             (Id. at

767).    A CT scan of the head/brain was unremarkable, and it was

noted that Plaintiff “has a history of severe polysubstance abuse

including Klonopin, Norco, and Percocet.          A lot of her headaches

are probably rebound in etiology due to severe substance abuse.”

(Id. at 766, 769).       On discharge, Plaintiff’s diagnoses included

severe polysubstance abuse and chronic pain syndrome with opioid

dependency.     (Id.).   On December 2, 2016, at a visit to establish

a   primary    care   provider   at   Franklin   Primary   Health   Center,

Plaintiff falsely stated that she had not taken any medications

within a year and requested medication.           (See id. at 926, 930,


                                      23
987).

     Much like Plaintiff’s physical examination findings, the

results of radiology studies taken during Plaintiff’s numerous

hospitalizations frequently did not corroborate her subjective

complaints.     During multiple hospital admissions where Plaintiff

complained of pain, headaches, nausea, weakness, or dizziness,

imaging studies of her head/brain were negative or unremarkable,

as were MRIs of Plaintiff’s cervical spine and thoracic spine.

(See id. at 367, 378, 386-89, 393, 401, 453, 480, 767, 769, 854,

857, 864, 890, 894, 896, 900).         Studies taken after Plaintiff

complained of chest pain were also overwhelmingly normal.         (See

id. at 484, 493-96, 585, 589, 833-34, 847, 888, 901, 970, 975-76,

1022).   Knee x-rays taken on February 19, 2013 were normal and

showed no arthropathic changes.     (Id. at 459-60).     On January 8,

2017, Plaintiff presented to USA Medical Center complaining of

right hip pain and rash.    (Id. at 936).   Radiological views of the

right hip showed no evidence of acute fracture or dislocation, and

soft tissues were unremarkable.        (Id. at 940).   Plaintiff then

presented to Mobile Infirmary Medical Center on January 10, 2017,

also complaining of right hip pain.      (Id. at 963).    A pelvis/hip

x-ray taken there on January 11, 2017 revealed no acute findings.

(Id. at 965).

     As noted, Plaintiff’s rheumatologist, Dr. Lawrence, diagnosed

Plaintiff with definite systemic lupus based on her lab results.


                                  24
(Id. at 671, 681).           However, on November 19, 2014, Dr. Lawrence’s

physical examination of Plaintiff was completely normal, and he

stated: “Her systemic lupus appears very stable today.                              I see no

skin lesions and no joint swelling.” (Id. at 674). Dr. Lawrence’s

examination of Plaintiff in February 2015 was also completely

normal    except       for     a     finding        of    anxiety,       notwithstanding

Plaintiff’s report of 10/10 pain. (Id. at 667-68). In April 2015,

Dr. Lawrence again noted uniformly normal examination findings

despite      Plaintiff’s           report      of        10/10        pain    and     recent

hospitalizations for generalized pain.                     (Id. at 659, 661-62).           He

assessed Plaintiff with central pain syndrome and stated that “I

do not really think I have seen any lupus symptoms.”                          (Id. at 659,

662).    On August 3, 2015, Dr. Lawrence stated that he had no sense

of why Plaintiff was having pain, unless it was fibromyalgia. (Id.

at   823).      On    March     3,    2016,       Plaintiff      stormed      out    of   the

examination room and Dr. Lawrence terminated his care of Plaintiff,

stating that “[w]e have been very patient an[d] understanding in

this case and I feel no longer able to provide a [sic] care she

needs.”      (Id. at 801).         Dr. Lawrence further noted: “At home she

stays in bed all day and her significant other usually cares for

their child.         We have never seen a reason for that in terms of

Lupus activity that wo[u]ld be a reason to be in[]bed all day.”

(Id.).

      Plaintiff       was    first    seen     on    March       3,    2017   by    her   new


                                             25
rheumatologist, Samir Ramesh Dalvi, M.D. of The Kirklin Clinic of

UAB Hospital.        (Id. at 991).      She reported that her main issue was

joint pain/myalgia and stated that her whole body was tender to

the touch. (Id.). However, on examination, Dr. Dalvi noted normal

range of motion, normal strength, and no tenderness. (Id. at 993).

Dr.   Dalvi   saw     no    evidence    to    suggest        active   lupus,      such   as

synovitis, oral apthae, or rashes, and he stated that he suspected

Plaintiff’s     symptoms      were     related     to    a    non-inflammatory       pain

syndrome      such     as     fibromyalgia.              (Id.).        He      suggested

nonpharmacologic       treatment,       such      as    sleep   hygiene     and    gentle

exercise including stretching and heated pool therapy.                      (Id.).       At

a follow-up on July 20, 2017, Dr. Dalvi noted that Plaintiff’s

labs were positive for Anti/SSA and low C3 levels, and that she

had mild active skin disease with hyperpigmented lesions in the

malar area and left upper shoulder.                     (Id. at 1052).          However,

Plaintiff’s physical examination again showed normal range of

motion, normal strength, and no tenderness.                     (Id. at 1052).

      The record also reflects that Plaintiff was able to exercise

during the relevant period.              On February 4, 2015, Dr. Lawrence

stated that “[s]he is fine exercise [sic] but she keeps been [sic]

hospitalized for . . . pains which I believe to be secondary

fibromyalgia.”        (Id. at 665).      On September 3, 2015, and again on

September 23, 2015, Dr. Oztas noted that Plaintiff exercised by

swimming three to four times per week.                   (Id. at 777, 786).         Also,


                                             26
Dr. Dalvi encouraged Plaintiff to perform gentle exercise to help

alleviate her symptoms.        (Id. at 993).

      In view of the foregoing, the undersigned finds that the ALJ

had ample cause to reject the extreme physical limitations set

forth in Dr. Harris’s medical source statement, and that the ALJ

articulated a number of valid reasons for according Dr. Harris’s

opinions little weight.       With regard to Dr. Duby, Plaintiff points

to no specific opinions that were unsupported by or inconsistent

with the record evidence.           After reviewing the record at length,

the   Court    finds   that   Dr.   Duby’s     opinions    were,     as   a   whole,

consistent with the medical record, particularly the objective

evidence,     and   that   substantial      evidence      supports    Dr.      Duby’s

opinions.     Thus, the ALJ did not err in assigning great weight to

Dr. Duby’s opinions while according little weight to the excessive

limitations listed by Dr. Harris.             Accordingly, Plaintiff’s claim

must fail.

VIII.         Conclusion

      For     the   reasons   set     forth     herein,     and    upon       careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claim for a period of

disability,      disability    insurance       benefits,     and     supplemental

security income be AFFIRMED.




                                       27
DONE this 30th day of March, 2020.

                                     /s/ SONJA F. BIVINS
                               UNITED STATES MAGISTRATE JUDGE




                          28
